                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

 UNITED STATES OF AMERICA                         )
                                                  )
 v.                                               )   Criminal No. 3:98-cr-00159-7
                                                  )   Judge Trauger
 PAUL A. WOODS                                    )



                               MEMORANDUM AND ORDER

       Pending before the court is a pro se motion by the defendant, Paul A. Woods, for

reconsideration of the court’s denial of his earlier Motion to Compel the Government to File a

Rule 35(b) Motion to Reduce Defendant’s Sentence (hereinafter, “Motion to Compel”), the latest

such motion filed by the defendant. The defendant’s motion to reconsider (Doc. No. 951) is

GRANTED. Nevertheless, as explained below, the court must deny the Motion to Compel as

premature at this time.

       In ruling on the Motion to Compel, which was also filed pro se, the court gave two reasons

for denying relief: “First, the defendant has appointed counsel with regard to this matter and,

therefore, the filing of pro se documents is improper. Second, this whole matter is presently before

the appellate court for consideration. Therefore, this motion is premature.” (Doc. No. 950.) The

defendant now seeks reconsideration of this ruling based on a showing that (1) his current counsel

is retained for purposes of appellate representation only, and (2) his pro se Motion to Compel is

based on an entirely separate instance of rendering substantial assistance to federal prosecutors

than the motion filed in 2012 by his appointed counsel, which is currently before the Sixth Circuit

for consideration. (Doc No. 951.)
       It does appear that, after appointed counsel represented the defendant in proceedings before

this court on the original motion to compel and subsequently filed a notice of appeal (Doc. No.

943) from the denial of that motion, the defendant then retained counsel exclusively for purposes

of representing him before the Sixth Circuit. (Doc. No. 951 at 11.) Nevertheless, the pro se Motion

to Compel remains bound up with the issues under appellate consideration and is thus prematurely

filed here, despite the differences in the underlying facts of when and how the defendant provided

substantial assistance to the government. Specifically, both the pending appeal and the pro se

Motion to Compel present the issue of whether the refusal of the United States Attorney’s Office

to file a motion to reduce the defendant’s sentence under Fed. R. Crim. P. 35(b) is motivated by

the desire to punish him for collaterally attacking his sentence in 2003 based on charges of

prosecutorial misconduct.

       It is generally within the government’s discretion to decide whether to file a motion for

sentence reduction when a defendant has provided substantial assistance. Therefore, federal courts

lack authority to review the government’s refusal to file such a motion unless (1) the government

bargained away its discretion by promising to file the motion in exchange for the defendant’s

assistance, United States v. Benjamin, 138 F.3d 1069, 1073–74 (6th Cir. 1998), or (2) the refusal

was based on an unconstitutional motive or otherwise unrelated to any legitimate government end.

Wade v. U.S., 504 U.S. 181, 185–86 (1992). The defendant argues both bases for compelling the

government to file a Rule 35(b) motion in his pro se Motion to Compel (Doc. No. 948), as well as

in his briefing before the Sixth Circuit. United States v. Woods, No. 18-5059, Doc. Nos. 25 & 31

(6th Cir.). The issue of whether the government bargained away its discretion may obviously be

decided differently based on the differing scenarios under which the defendant rendered assistance

to the government. But the issue of whether the government is unconstitutionally refusing to file a



                                                2
Rule 35(b) motion in retaliation for the defendant’s allegation of prosecutorial misconduct in his

§ 2255 action lies at the heart of both his Motion to Compel in this court and his appeal before the

Sixth Circuit, irrespective of the facts of the particular negotiation which resulted in the defendant

providing substantial assistance.

        Accordingly, undertaking review of the defendant’s pro se Motion to Compel while this

case is pending on appeal would position the court to potentially decide matters involved in the

merits of that appeal. This, the court lacks jurisdiction to do. “It is well settled that the filing of the

notice of appeal with the district court clerk deprives the district court of jurisdiction to act in

matters involving the merits of the appeal.” United States v. Holloway, 740 F.2d 1373, 1382 (6th

Cir. 1984). Because “it is ‘generally understood that a federal district court and a federal court of

appeals should not attempt to assert jurisdiction over a case simultaneously,’” the filing of the

appeal “divests the district court of its control over those aspects of the case involved in the

appeal,” with the exception of remedial matters not addressed to the appeal’s merits. Id. (quoting

Griggs v. Provident Consumer Discount Co., 459 U.S. 56, 58 (1982)).

        Here, the Sixth Circuit could reverse this court’s determination that the government did not

have a retaliatory motive for refusing to file a Rule 35(b) motion. The court therefore adheres to

its original determination that the defendant’s pro se Motion to Compel was filed prematurely. The

matter is not currently within this court’s jurisdiction to consider.

        Upon reconsideration in light of the defendant’s objections, the Motion to Compel (Doc.

No. 948) is hereby DENIED without prejudice to refiling, if necessary, after the Sixth Circuit

issues its ruling on appeal.




                                                    3
It is so ORDERED.


                    ____________________________________
                    Aleta A. Trauger
                    United States District Judge




                      4
